Order entered October 14, 2019




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-00928-CV

                KASEY C. KRUMMEL AND KRUMMEL LAW, Appellants

                                                 V.

 NXRT ATERA, LLC AND NXRT ATERA II, LLC D/B/A ATERA APARTMENTS, TI
  COMMUNITIES AND TMIF VIEW LP, D/B/A THE VIEW AT KESSLER PARK,
                             Appellees

                          On Appeal from the 298th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DC-18-02415

                                             ORDER
       Before the Court is appellants’ October 4, 2019 motion for extension of time. We

GRANT the motion and ORDER the appellate filing fee be paid, and the docketing statement,

clerk’s record, and reporter’s record, if any, be filed, no later than December 4, 2019.

       We DIRECT the Clerk of the Court to send a copy of this order to Dallas County District

Clerk Felicia Pitre; Marcey J. Poeckes, Official Court Reporter of the 298th Judicial District

Court; and the parties.

                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE